EXHIBIT 10.1

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of April 29, 2013, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
BRIGHTCOVE INC., a Delaware corporation with its principal place of business at
290 Congress Street, Boston, Massachusetts 02210 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 30, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 30, 2011, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of June 24, 2011 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.1.1(b)(i):

“In addition and notwithstanding the foregoing, (A) the aggregate amount of
Advances outstanding at any time may not exceed Eight Million Dollars
($8,000,000.00), and (B) while Borrower is Streamline Facility Eligible, the
aggregate amount of (1) Advances outstanding hereunder, plus (2) the Dollar
Equivalent amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) issued pursuant
to Section 2.1.2 that is not cash secured pursuant to Section 2.1.2, plus
(3) the portion of the FX Reduction Amount based on FX Forward Contracts that is
not cash secured pursuant to Section 2.1.3, plus (4) the sum of amounts utilized
for Cash Management Services pursuant to Section 2.1.4 that are not cash secured
pursuant to Section 2.1.4, may not exceed at any time the Availability Amount.”

and inserting in lieu thereof the following:

“In addition and notwithstanding the foregoing, (A) the aggregate amount of
Advances outstanding at any time may not exceed Ten Million Dollars
($10,000,000.00), and (B) while Borrower is Streamline Facility Eligible, the
aggregate amount of Advances outstanding hereunder may not exceed at any time
the Availability Amount.”

 

1



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.1.1(b):

“ (ii) The sum of (A) the aggregate amount of the Dollar Equivalent amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) issued pursuant to Section 2.1.2, plus
(B) the FX Reduction Amount, plus (C) the sum of amounts utilized for Cash
Management Services pursuant to Section 2.1.4, may not exceed Three Million
Dollars ($3,000,000.00) in the aggregate at any time.”

and inserting in lieu thereof the following:

“ (ii) Intentionally omitted.”

 

  3 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.1.1(i):

“On any day that Borrower ceases to be Streamline Facility Eligible, (i) all
outstanding Advances made based on Aggregate Eligible Accounts shall be
immediately due and payable, together with all Finance Charges accrued thereon,
and (ii) all amounts outstanding and/or utilized pursuant to Sections 2.1.2,
2.1.3 and 2.1.4 that are not already cash secured pursuant to Sections 2.1.2,
2.1.3 and 2.1.4, respectively, shall immediately be cash secured pursuant to the
terms of Sections 2.1.2, 2.1.3 and/or 2.1.4, as applicable.”

and inserting in lieu thereof the following:

“On any day that Borrower ceases to be Streamline Facility Eligible, all
outstanding Advances made based on Aggregate Eligible Accounts shall be
immediately due and payable, together with all Finance Charges accrued thereon.”

 

  4 The Loan Agreement shall be amended by deleting the following, appearing as
Sections 2.1.2, 2.1.3 and 2.1.4 thereof:

“ 2.1.2 Letters of Credit.

(a) For so long as Borrower is Streamline Facility Eligible, upon Borrower’s
request, Bank may, in its good faith business discretion, issue or have issued
Letters of Credit denominated in Dollars or a Foreign Currency for Borrower’s
account. The aggregate Dollar Equivalent amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letters of Credit
Reserve) may not exceed the amounts set forth in Section 2.1.1(b) above. Any
such aggregate amounts utilized hereunder, to the extent not cash secured as set
forth herein, shall reduce the amount otherwise available for Credit Extensions
hereunder. If, on the Maturity Date, and immediately when Borrower is no longer
Streamline Facility Eligible, there are any outstanding Letters of Credit, then
on such date Borrower shall provide to Bank cash collateral in an amount equal
to (i) with respect to Letters of Credit denominated in Dollars, one hundred and
five percent (105.0%), and (ii) with respect to Letters of Credit denominated in
a currency other than Dollars, one hundred ten percent (110.0%), of the Dollar
Equivalent amount of all such Letters of Credit plus all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment), to secure all of the Obligations relating to such
Letters of Credit.

 

2



--------------------------------------------------------------------------------

After Borrower ceases to be Streamline Facility Eligible, Borrower shall
continue to maintain such cash collateral as contemplated by the prior sentence
until Bank agrees in writing otherwise, in its sole and absolute discretion (and
regardless of whether Borrower subsequently becomes Streamline Facility
Eligible). All Letters of Credit shall be in form and substance acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.

Borrower further agrees to be bound by the regulations and interpretations of
the issuer of any Letters of Credit guaranteed by Bank and opened for Borrower’s
account or by Bank’s interpretations of any Letters of Credit issued by Bank for
Borrower’s account, and Borrower understands and agrees that Bank shall not be
liable for any error, negligence, or mistake, whether of omission or commission,
in following Borrower’s instructions or those contained in the Letters of Credit
or any modifications, amendments, or supplements thereto, except for errors or
mistakes directly resulting from Bank’s gross negligence or willful misconduct.

(b) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.

(c) Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letters of Credit, Bank
shall treat such demand as an Advance to Borrower of the equivalent of the
amount thereof (plus fees and charges in connection therewith such as wire,
cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.

(d) To guard against fluctuations in currency exchange rates, upon the issuance
of any Letters of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) in an amount equal to ten percent
(10.0%) of the Dollar Equivalent amount of such Letters of Credit. The amount of
the Letter of Credit Reserve may be adjusted by Bank from time to time to
account for fluctuations in the exchange rate.

(e) Borrower shall pay Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance of such Letter of Credit, each
anniversary of the issuance during the term of such Letter of Credit, and upon
the renewal of such Letter of Credit by Bank.

2.1.3 Foreign Exchange Sublimit. For so long as Borrower is Streamline Facility
Eligible, upon Borrower’s request, Bank may, in its good faith business
discretion, permit Borrower to use a portion of its availability hereunder
(which amount is set forth in Section 2.1.1(b)) to enter into foreign exchange
contracts with Bank under which Borrower commits to purchase from or sell to
Bank a specific amount of Foreign Currency (each, a “FX Forward Contract”) on a
specified date (the “Settlement Date”). FX Forward Contracts

 

3



--------------------------------------------------------------------------------

shall have a Settlement Date of at least one (1) FX Business Day after the
contract date and shall be subject to a reserve of ten percent (10.0%) of each
outstanding FX Forward Contract. The amount otherwise available for Credit
Extensions hereunder shall be reduced by an amount equal to ten percent
(10.0%) of each outstanding FX Forward Contract (the “FX Reduction Amount”). Any
amounts needed to fully reimburse Bank for any amounts not paid by Borrower in
connection with FX Forward Contracts will be treated as Advances made based on
Aggregate Eligible Accounts and will accrue interest at the interest rate
applicable to Advances made based upon Aggregate Eligible Accounts. If, on the
Maturity Date, and immediately when Borrower is no longer Streamline Facility
Eligible, there are any outstanding FX Forward Contracts, then on such date
Borrower shall provide to Bank cash collateral in an amount consistent with
Bank’s current foreign exchange contracts policies to secure all of the
Obligations relating to such FX Forward Contracts. After Borrower ceases to be
Streamline Facility Eligible, Borrower shall continue to maintain such cash
collateral as contemplated by the prior sentence until Bank agrees in writing
otherwise, in its sole and absolute discretion (and regardless of whether
Borrower subsequently becomes Streamline Facility Eligible).

2.1.4 Cash Management Services Sublimit. For so long as Borrower is Streamline
Facility Eligible, upon Borrower’s request, Bank may, in its good faith business
discretion, permit Borrower to use a portion of its availability hereunder
(which amount is set forth in Section 2.1.1(b)) for Bank’s cash management
services, which may include merchant services, direct deposit of payroll,
business credit card, and check cashing services identified in Bank’s various
cash management services agreements (collectively, the “Cash Management
Services”). Any amounts Bank pays on behalf of Borrower for any Cash Management
Services shall reduce the amount otherwise available for Credit Extensions
hereunder. If, on the Maturity Date, and immediately when Borrower is no longer
Streamline Facility Eligible, there are any outstanding Cash Management
Services, then on such date Borrower shall provide to Bank cash collateral in an
amount consistent with Bank’s current cash management services policies to
secure all of the Obligations relating to such Cash Management Services. After
Borrower ceases to be Streamline Facility Eligible, Borrower shall continue to
maintain such cash collateral as contemplated by the prior sentence until Bank
agrees in writing otherwise, in its sole and absolute discretion (and regardless
of whether Borrower subsequently becomes Streamline Facility Eligible).”

and inserting in lieu thereof the following:

“ 2.1.2 Intentionally omitted.

2.1.3 Intentionally omitted.

2.1.4 Intentionally omitted.”

 

  5 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.11.1(b)(ii):

“Borrower will pay the principal amount of the Advances made based upon
Aggregate Eligible Accounts on the earliest of: (A) the date on which the

 

4



--------------------------------------------------------------------------------

aggregate amount of outstanding Advances made based upon Aggregate Eligible
Accounts, plus the Dollar Equivalent amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) issued pursuant to Section 2.1.2 that is not cash secured pursuant to
Section 2.1.2, plus the portion of the FX Reduction Amount based on FX Forward
Contracts that is not cash secured pursuant to Section 2.1.3, plus the sum of
amounts utilized for Cash Management Services pursuant to Section 2.1.4 that are
not cash secured pursuant to Section 2.1.4, exceeds the Availability Amount (but
only up to the amount exceeding the Availability Amount), (B) the Maturity Date
(including any early termination), or (C) as required pursuant to
Section 2.1.1(i).”

and inserting in lieu thereof the following:

“Borrower will pay the principal amount of the Advances made based upon
Aggregate Eligible Accounts on the earliest of: (A) the date on which the
aggregate amount of outstanding Advances made based upon Aggregate Eligible
Accounts exceeds the Availability Amount (but only up to the amount exceeding
the Availability Amount), (B) the Maturity Date (including any early
termination), or (C) as required pursuant to Section 2.1.1(i).”

 

  6 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 4.1 thereof:

“ If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnify obligations) and at such time as this Agreement has been
terminated, Bank shall, at Borrower’s sole cost and expense, release its Liens
in the Collateral and all rights therein shall revert to Borrower.”

and inserting in lieu thereof the following:

“ Borrower acknowledges that it may have previously entered, and/or may in the
future enter, into Bank Services with Bank. Regardless of the terms of any Bank
Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
security interest granted herein.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(b) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to one hundred five percent (105%) for
Letters of Credit denominated in Dollars and one hundred ten percent (110%)

 

5



--------------------------------------------------------------------------------

for Letters of Credit denominated in a currency other than Dollars, in each case
of the Dollar Equivalent of the face amount of all such Letters of Credit plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.”

 

  7 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.2(a) thereof:

“(i) as soon as available, but no later than thirty (30) days after the last day
of each Reconciliation Period, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form acceptable to Bank;”

and inserting in lieu thereof the following:

“(i) as soon as available, but no later than thirty (30) days after the last day
of each Reconciliation Period, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form acceptable to Bank, provided
that, in addition to and without limiting the foregoing requirements, the
balance sheet and income statement delivered to the Bank pursuant to this
Section 6.2(a)(i) for the third month in each calendar quarter (1) must be
prepared under GAAP, consistently applied, and (2) must include the above
mentioned information for the three-month period ended on the last day of such
month:”

 

  8 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 9.1 thereof:

“ (d) terminate any FX Forward Contracts;”

and inserting in lieu thereof the following:

“ (d) Intentionally omitted;”

 

  9 The Loan Agreement shall be amended by adding the following new text, to
appear after the first sentence, but prior to the second sentence, of
Section 12.9 thereof:

“Without limiting the foregoing, except as otherwise provided in Section 4.1,
the grant of a security interest by Borrower in Section 4.1 shall survive until
the termination of this Agreement and all Bank Services Agreements.”

 

  10 The Loan Agreement shall be amended by inserting the following new
definitions, appearing alphabetically in Section 13.1 thereof:

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).”

 

6



--------------------------------------------------------------------------------

“ “Bank Services Agreement” is defined in the definition of Bank Services.”

 

  11 The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“ “Cash Management Services” is defined in Section 2.1.4.”

“ “FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.”

“ “FX Forward Contract” is defined in Section 2.1.3.”

“ “FX Reduction Amount” is defined in Section 2.1.3.”

“ “Letter of Credit Application” is defined in Section 2.1.2(a).”

“ “Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).”

“ “Settlement Date” is defined in Section 2.1.3.”

 

  12 The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“ “Advance Request and Invoice Transmittal” shows Eligible Accounts and/or
Aggregate Eligible Accounts, which Bank may finance, and (a) with respect to
requests for Advances based upon Eligible Accounts, includes the Account
Debtor’s name, address, invoice amount, invoice date and invoice number,
(b) with respect to requests for Advances based upon Aggregate Eligible
Accounts, includes (i) the Account Debtor’s name, address, invoice amount,
invoice date and invoice number, (ii) the current outstanding amount of Advances
made based upon Aggregate Eligible Accounts and (iii) the Availability Amount,
and (c) with respect to requests for Credit Extensions made pursuant to Sections
2.1.2, 2.1.3 and/or 2.1.4, includes (i) the type of Credit Extension requested
and (ii) the requested amount of such Credit Extension.”

“ “Availability Amount” is the lesser of (a) Eight Million Dollars
($8,000,000.00) and (b) the Borrowing Base.”

“ “Credit Extension” is any Advance, Term Advance, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.”

“ “Facility Amount” is Ten Million Dollars ($10,000,000.00).”

 

7



--------------------------------------------------------------------------------

“ “Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank, including, without limitation, as set forth in
Section 2.1.2.”

“ “Loan Documents” are, collectively, this Agreement, the Perfection
Certificate, the SVB Control Agreement, the Borrowing Resolutions, any
subordination agreements, any note, or notes or guaranties executed by Borrower
and/or any Guarantor, and any other present or future agreement between Borrower
and/or any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.”

“ “Maturity Date” is two (2) years from the Effective Date.”

“ “ Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that it (a) had an Adjusted Quick Ratio
of at least 1.0 to 1.0 at all times during the applicable Testing Month, and
(b) has an Adjusted Quick Ratio of at least 1.0 to 1.0 on such day.”

and inserting in lieu thereof the following:

“ “ Advance Request and Invoice Transmittal” shows Eligible Accounts and/or
Aggregate Eligible Accounts, which Bank may finance, and (a) with respect to
requests for Advances based upon Eligible Accounts, includes the Account
Debtor’s name, address, invoice amount, invoice date and invoice number and
(b) with respect to requests for Advances based upon Aggregate Eligible
Accounts, includes (i) the Account Debtor’s name, address, invoice amount,
invoice date and invoice number, (ii) the current outstanding amount of Advances
made based upon Aggregate Eligible Accounts and (iii) the Availability Amount.”

“ “ Availability Amount” is the lesser of (a) Ten Million Dollars
($10,000,000.00) and (b) the Borrowing Base.”

“ “ Credit Extension” is any Advance, Term Advance, or any other extension of
credit by Bank for Borrower’s benefit.”

“ “ Facility Amount” is Twelve Million Five Hundred Thousand Dollars
($12,500,000.00).”

“ “ Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank.”

“ “ Loan Documents” are, collectively, this Agreement, the Perfection
Certificate, the SVB Control Agreement, any Bank Services Agreement, the
Borrowing Resolutions, any subordination agreements, any note, or notes or
guaranties executed by Borrower and/or any Guarantor, and any other present or
future agreement between Borrower and/or any Guarantor and/or for the benefit of
Bank, all as amended, restated, or otherwise modified.”

 

8



--------------------------------------------------------------------------------

“ “ Maturity Date” is March 30, 2015.”

“ “ Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that it (a) had an Adjusted Quick Ratio
of at least 1.25 to 1.0 at all times during the applicable Testing Month, and
(b) has an Adjusted Quick Ratio of at least 1.25 to 1.0 on such day.”

 

  13 The Loan Agreement shall be amended by deleting the Compliance Certificate
appearing as Exhibit B to the Loan Agreement and inserting in lieu thereof the
Compliance Certificate attached as Schedule 1 hereto.

 

  14 The Loan Agreement shall be amended by deleting the Borrowing Base
Certificate appearing as Exhibit D to the Loan Agreement and inserting in lieu
thereof the Borrowing Base Certificate attached as Schedule 2 hereto.

4. FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to
Twenty Five Thousand Dollars ($25,000.00), which fee shall be due on the date
hereof and shall be deemed fully earned as of the date hereof. Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
this amendment to the Existing Loan Documents.

5. PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of April 29, 2013, and acknowledges, confirms and agrees
the disclosures and information Borrower provided to Bank in such Perfection
Certificate have not changed, as of the date hereof. Borrower hereby
acknowledges and agrees that all references in the Loan Agreement to Perfection
Certificate shall mean and include the Perfection Certificate as described
herein.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

9



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

10



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:     BANK: BRIGHTCOVE INC.     SILICON VALLEY BANK

 

By:  

 /s/ Christopher A. Menard

    By:  

 

Name:  

Christopher A. Menard

    Name:  

 

Title:  

CFO

    Title:  

 

 

11



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:     BANK: BRIGHTCOVE INC.     SILICON VALLEY BANK

 

By:  

 

    By:  

 /s/ Kate Leland

Name:  

 

    Name:  

Kate Leland

Title:  

 

    Title:  

Director

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

EXHIBIT B

SVB> Silicon Valley Bank

                                                     A Menthis of SVB Financial
Group

 

SPECIALTY FINANCE DIVISION

Compliance Certificate

I, an authorized officer of BRIGHTCOVE INC. (“Borrower”) certify under the Loan
and Security Agreement (as amended, the “Agreement”) between Borrower and
Silicon Valley Bank (“Bank”) as follows for the period
ending                                         (all capitalized terms used
herein shall have the meaning set forth in the Agreement):

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account;

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank in respect of a Financed Receivable contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statement contained in the certificates or statement not misleading
in light of the circumstances in which they were made.

Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of

 

13



--------------------------------------------------------------------------------

property requires that it be qualified except where the failure to do so could
not reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower’s or any Subsidiary’s
properties or assets have been used by Borrower or any Subsidiary or, to the
best of Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than legally.
Borrower and each Subsidiary has timely filed all required tax returns and paid,
or made adequate provision to pay, all material taxes, except those being
contested in good faith with adequate reserves under GAAP. Borrower and each
Subsidiary has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted
except where the failure to obtain or make such consents, declarations, notices
or filings would not reasonably be expected to cause a Material Adverse Change.

Streamline Facility Eligibility

 

    

Required

  

Actual

  

Eligible

Adjusted Quick Ratio    >1.25:1.0        :1.0    Yes No

All other representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.

Sincerely,

BRIGHTCOVE INC.

 

 

Signature

 

Title

 

Date

 

14



--------------------------------------------------------------------------------

SCHEDULE 2

EXHIBIT D

BORROWING BASE CERTIFICATE

Borrower: Brightcove Inc.

Lender: Silicon Valley Bank

Commitment Amount:             $10,000,000.00

 

ACCOUNTS RECEIVABLE    1.    Accounts Receivable (domestic and foreign)
(invoiced) Book Value as of          $             2.    Additions (please
explain on next page)    $             3.    Less: Intercompany / Employee /
Non-Trade Accounts    $             4.    NET TRADE ACCOUNTS RECEIVABLE   
$             ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)    5.   
Affiliate/Intercompany/Employee Accounts    $             6.    120 Days Past
Invoice Date    $             7.    Balance of 50% over 120 Day Accounts
(cross-age or current affected)    $             8.    Accounts billed and/or
payable outside the United States    $             9.    Contra/Customer Deposit
Accounts    $             10    U.S. Government Accounts w/o assignment of
claims    $             11.    Promotion or Demo Accounts; Guaranteed Sale or
Consignment Sale Accounts    $             12.    Accounts with Memo or
Pre-Billings    $             13.    Contract Accounts; Accounts with
Progress/Milestone Billings    $             14.    Accounts for Retainage
Billings    $             15.    Trust / Bonded Accounts    $             16.   
Bill and Hold Accounts    $             17.    Unbilled Accounts   
$             18.    Non-Trade Accounts (if not already deducted above)   
$             19.    Accounts with Extended Term Invoices (Net 120+)   
$             20.    Chargebacks Accounts / Debit Memos    $             21.   
Product Returns/Exchanges    $             22.    Disputed Accounts; Insolvent
Account Debtor Accounts    $             23.    Other (please explain on next
page)    $             24.    TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS   
$             25.    Eligible Accounts (#4 minus #24)    $             26.   
ELIGIBLE AMOUNT OF ACCOUNTS (80.0% of #25)    $             BALANCES    27.   
Maximum Loan Amount    $10,000,000.00 28.    Total Funds Available (Lesser of
#26 or 27)    $             29.    Present balance owing on Line of Credit   
$             30.    RESERVE POSITION (#28 minus #29)    $            

[Continued on following page.]

 

15



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

 

 

 

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:     BRIGHTCOVE INC.                  

 

By:  

 

    BANK USE ONLY   Authorized Signer     Received by:  

 

Date:  

 

      AUTHORIZED SIGNER       Date:  

 

                Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

     

Compliance Status:

 

 

Yes        No

 

 

16